UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21335 Exact name of registrant as specified in charter: Optimum Fund Trust Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: March 31, 2011 Item 1. Reports to Stockholders Optimum Fixed Income Fund Optimum International Fund Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Annual Report March 31, 2011 Carefully consider the Funds’ investment objectives, risk factors, charges, and expenses before investing. This and other information can be found in the Funds’ prospectus and, if available, their summary prospectus, which may be obtained by visiting www.optimummutualfunds.com or calling 800 914-0278. Investors should read the prospectus and, if available, the summary prospectus carefully before investing. Table of contents Portfolio management review Optimum Fixed Income Fund 1 Optimum International Fund 3 Optimum Large Cap Growth Fund 6 Optimum Large Cap Value Fund 9 Optimum Small-Mid Cap Growth Fund 12 Optimum Small-Mid Cap Value Fund 15 Performance summary Optimum Fixed Income Fund 20 Optimum International Fund 24 Optimum Large Cap Growth Fund 26 Optimum Large Cap Value Fund 28 Optimum Small-Mid Cap Growth Fund 30 Optimum Small-Mid Cap Value Fund 32 Disclosure of Fund expenses 34 Security type/sector/country allocations and top 10 equity holdings 36 Financial statements Statements of net assets 40 Statements of assets and liabilities 84 Statements of operations 85 Statements of changes in net assets 86 Financial highlights 89 Notes to financial statements Report of independent registered public accounting firm Other Fund information Board of trustees and officers addendum About the organization Investments in Optimum Fixed Income Fund, Optimum International Fund, Optimum Large Cap Growth Fund, Optimum Large Cap Value Fund, Optimum Small-Mid Cap Growth Fund, and Optimum Small-Mid Cap Value Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies, and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Unless otherwise noted, the views expressed in this report are as of March 31, 2011, and are subject to change at any time. Holdings are as of the date indicated and subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries, including the Funds’ distributor, Delaware Distributors, L.P. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. All third-party trademarks cited are the property of their respective owners. © 2011 Delaware Distributors, L.P. Portfolio management review Optimum Fixed Income Fund April 12, 2011 Performance review (for the year ended March 31, 2011) Optimum Fixed Income Fund (Class A shares) 1-year return +7.01% Optimum Fixed Income Fund (Institutional Class shares) 1-year return +7.39% Barclays Capital U.S. Aggregate Index (benchmark) 1-year return +5.12% Past performance does not guarantee future results.
